Mr. Justice Wolfe delivered the opinion of the court. This is a case on appeal from the circuit court of Kankakee county, in which the appellees, Agnes Dahm and Celina Breault, filed a claim against the estate of Peter Giroux, by which they claim $3,053 for rents, etc. The case was heard and decided by the court in favor of the appellees, allowing the claim of $1,814 as a first-class claim against the estate, and $900 as a sixth-class claim, to be paid in due course of administration. Judgment was entered on this finding and it is from this judgment that the appeal is taken. Before the case was submitted at the opening day of court, the appellee had filed a motion to strike the abstract of appellant from the files and to affirm the judgment, because there was no sufficient abstract on file, since it did not comply with the rules of this court; also that the abstract does not contain sufficient facts to show that this court has jurisdiction of the appeal. This motion was taken with the case. An examination of the abstract shows that it is wholly insufficient. With the exception of a few pages, it is not an abstract at all, but merely an index to the record. Whether the notice of appeal, the appeal bond, or praecipe for the trial record were filed in apt time does not appear from the abstract. The statute requires that this be done within a certain time after the entering of the judgment of the trial court. These facts should all appear in an affirmative manner before this court has jurisdiction of the case. The motion of the appellee to strike the abstract from the files is hereby sustained and the appeal is dismissed. Appeal dismissed.